Name: Directive 2002/33/EC of the European Parliament and of the Council of 21 October 2002 amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products
 Type: Directive
 Subject Matter: industrial structures and policy;  health;  animal product;  consumption
 Date Published: 2002-11-19

 Avis juridique important|32002L0033Directive 2002/33/EC of the European Parliament and of the Council of 21 October 2002 amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products Official Journal L 315 , 19/11/2002 P. 0014 - 0015Directive 2002/33/EC of the European Parliament and of the Councilof 21 October 2002amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-productsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152(4)(b) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Numerous Community acts lay down animal and public health conditions for the processing and disposal of animal waste and for the production, placing on the market, trade and importation of products of animal origin not intended for human consumption.(2) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down the health rules concerning animal by-products not intended for human consumption(4) has replaced the rules contained in those acts.(3) To take account of those new rules, Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(5) and Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(6), should therefore be amended,HAVE ADOPTED THIS DIRECTIVE:Article 1In Directive 90/425/EEC, the seventh indent of section 1 of Chapter I of Annex A shall be replaced by the following:"- Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October laying down the health rules concerning animal by-products not intended for human consumption (OJ L 273, 10.10.2002, p. 1)."Article 2Directive 92/118/EEC is hereby amended as follows:1. in Article 2, points (e) and (g) shall be deleted;2. Article 3 shall be amended as follows:(a) in the first indent, the following words shall be deleted:"together with gelatins not intended for human consumption"; and(b) the second indent shall be replaced by the following:"- any new product of animal origin intended for human consumption whose placing on the market in a Member State is authorised after the date provided for in Article 20 may not be the subject of trade or importation until a decision has been taken in accordance with the first paragraph of Article 15 after evaluation, if appropriate in the light of the opinion of the Scientific Veterinary Committee set up by Decision 81/651/EEC, of the real risk of the spread of serious transmissible diseases which could result from movement of the product, not only for the species from which the product originates but also for other species which could carry the disease, become a focus of disease or a risk to human health,";3. in Article 10(2), subparagraph (b) shall be replaced by the following:"(b) unless otherwise specified in Annex II, products must come from establishments on a Community list to be drawn up in accordance with the procedure laid down in Article 18;";4. Annex I shall be amended as follows:(a) Chapters 1, 3 and 4 shall be deleted;(b) Chapter 5 shall be amended as follows:(i) in the title, the following words shall be added:"intended for human consumption";(ii) in part A, the following shall be deleted:"A. where they are intended for human or animal consumption:";(iii) part B shall be deleted;(c) Chapter 6 shall be amended as follows:(i) in the title, the following words shall be added:"intended for human consumption";(ii) part I shall be amended as follows:- paragraph A shall be replaced by the following:"A. As regards trade, to the production of the document or certificate provided for in Directive 77/99/EEC, stating that the requirements of that Directive have been complied with;",- in paragraph B(1), point (a) shall be replaced by the following:"a) the products fulfil the requirements of Directive 80/215/EEC;";(d) in Chapter 7, part II shall be deleted; and(e) Chapters 8, 10 and 12 to 15 shall be deleted.Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 30 April 2003. They shall forthwith inform the Commission thereof.When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Luxembourg, 21 October 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ C 62 E, 27.2.2001, p. 166.(2) OJ C 193, 10.7.2001, p. 31.(3) Opinion of the European Parliament of 12 June 2001 (OJ C 53, 28.2.2002, p. 22), Council Common Position of 20 November 2001 (OJ C 45 E, 19.2.2002, p. 66) and decision of the European Parliament of 13 March 2002 (not yet published in the Official Journal).(4) OJ L 273, 10.10.2002, p. 1.(5) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(6) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Decision 2001/7/EC (OJ L 2, 5.1.2001, p. 27).